Title: To George Washington from Major General William Heath, 9 April 1777
From: Heath, William
To: Washington, George



Dear General
Boston April 9th 1777

Yesterday I received pr Col. Johonnot the honor of your’s of the 29th ultimo—and observe your Excellency’s pressing & positive Orders for hastening the Troops—This I have been doing with unremitted Assiduity—and the moment a Detachment is equipped I order them to march—There are now on the march to Peeks-kill, a Detachment of Col. Greaton’s Regt upwards of One Hundred fine Fellows well armed &c.—they marched the last Friday: a Detachment from Col. Nixon’s who marched about the same time; A Detachment from Col. Shepard’s march’d on monday, a Detachment from late Patterson’s this morning—And a Detachment from Col. Wigglesworth’s & Col. Putnam’s will march in a Day or two—A Detachment from Col. Bailey’s (200) & about the same number from Col. Wesson’s will march to morrow or next day for Ticonderoga, & a Detachment from Col. Jackson’s about the same time—Marshall’s Brewer’s, Bradford’s & Francis’s, Regts have been marching for some time to Ticonderoga and since my last I have sent on the Field Officers of those Regts—I intend to send on all the men that I can possibly arm & equip, by the next Thursday or Friday,

whether they have had the Small pox or not; after that I shall continue the same mode of Conduct, with those destined to Ticonderoga—and to Peeks-kill such only as have had it, & Inoculate those who have not, sending them after as soon as they are able to endure the Fatigues of the March.
General Nixon is now under Inoculation—The State Troops at present furnish me with Guards for the Stores, so that I shall not detain a man, saving for the Guards at the Hospitals.
As to the numbers of men enlisted it is at present impossible to ascertain them, as the Recruiting Officers are scattered in every part of the State—the last Return from the Muster Masters was 3824, but such Returns as I have received are much larger—I have not the whole—I believe 6000 men at least are enlisted—The Recruiting Service is now pretty successful—But Cols. Henley Jackson & Lee labor under Discouragements, the State at present declining to do any thing for those Regts lest it should retard the filling of the 15 (as they say) Col. Crane’s has obtained every encouragement & fills fast.
A day or two ago the Powder made in & belonging to this State, was upon proof found to be bad—the Continental Frigates which were to have been supply’d with it, are like to be detained at a time when they ought to be at Sea—The Honble Mr Cushing applied to the Council to Sollicit of Mr Langdon a sufficient Quantity for them & desired me to join with them—I therefore recommended it, if consistent with Mr Langdon’s Instructions, and hope it will meet your Excellency’s Approbation, I would also earnestly Sollicit that a Quantity of that powder may be deposited in this State, as there can be no dependence on that made here, & all belonging to the Continent at this place having been sent on to Springfield, by Order of Genl Knox, in order to it’s being fixed in the Labratory.
Col. Putnam has just informed me, that he saw in a Connecticut paper, not long since, that the Grant of Lands from the Continent to the Soldiery, was to extend to those who enlist for three years, as well as others—should that be the Case I should be glad to be ascertained of it.
I think it my duty to observe to your Excellency that the pay of the Regimental Surgeons is so low, that few, if any Gentlemen of proper Abilities will engage in the Service.
Your Excellency will doubtless have heard ere this reaches you that the Brign. Cabot has been drove on Shore by the Milford Frigate, & lost.
I shall obey your Excellency’s Orders, with respect to paying the Artificers at Springfield, & the 10,000 dollars to Mr Jarvis—but the Chest will want a Supply—The Commissary received from General Ward out

of the last Monies sent here about 70,000 Dollars—I have been obliged to supply him with 20,000 more. The Bounty money, Subsistence, & marching of the Troops, cause large & daily demands from the different departments.
I am this moment informed by Mr Secy Avery, that a Brig is arrived at Nantucket from Nantz (with Fishing Geer)—The Capt. reports that the Brig that carried home Doctr Franklin in cruizing off Nantz had taken 5 Prizes, one of which was the Lisbon Packet.
I shall endeavour to give your Excellency, every Intelligence in my power, that may occur worthy of notice. I have the Honor to be very respectfully your Excellencys most Humble Servt

W. Heath

